Citation Nr: 0510992	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-03 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 8, 2001 
for nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had verified active service from April 1963 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul Minnesota.  

A hearing was scheduled to take place before a Veterans Law 
Judge on January 18, 2005.  However, the veteran failed to 
appear at this hearing.  There has been no allegation by the 
veteran that he had not been informed of the scheduled 
hearing.  In this regard, the claims folder contains a copy 
of a letter, dated October 21, 2004, addressed to the 
veteran's current accredited representative, which provided 
the time and place of the scheduled hearing.  A copy of this 
letter was sent to the veteran at his latest address of 
record.   


FINDINGS OF FACT

1.  A claim for a nonservice-connected pension was received 
on November 8, 2001.  

2.  In April 2002, the RO granted the veteran's claim for a 
nonservice-connected pension, with an effective date of 
November 8, 2001.


CONCLUSION OF LAW

The earliest date that the veteran is entitled to nonservice-
connected pension is November 8, 2001.  38 U.S.C.A. §§ 
5103(a), 5110(a) (West 2002); 38 C.F.R. §§ 3.109, 3.158, 
3.400(b)(1)(ii) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Earlier Effective Date

A review of the record reveals that the veteran is arguing 
that he is entitled to an effective date in July 2000 for a 
nonservice-connected pension.  

The veteran filed a claim for a nonservice-connected pension 
that was received by the RO on November 8, 2001.  In the 
claim, the veteran made reference to a form dated July 12, 
2000.  He further stated that he was requesting an effective 
date of July 12, 2000 for disability pension.  The Board 
notes that, received at the same time as the claim, was a VA 
Form 21-527 and a VA Form 21-4138, both of which were dated 
July 12, 2000.  Again, however, they were not received until 
November 8, 2001.  Furthermore, there is no indication that 
either of these forms were submitted, or received by VA, at 
any time prior to November 8, 2001, as there are not any 
copies of these documents shown to have been associated with 
the claims folder prior to this date.  There is a presumption 
of administrative regularity, that is that a government 
administrative agency has done what it regularly does in the 
administration of its programs, and that presumption must be 
rebutted by evidence, not by mere allegation.  Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).    It is also noted that the 
veteran has, alternatively, argued for an effective date in 
June 2000 per, for example, in a May 2003 statement.    

The Board notes that, in January 1988, the RO denied the 
veteran's claim for nonservice-connected pension.  There is 
no evidence that a timely notice of disagreement was ever 
filed as to the RO's January 1988 decision, and it therefore 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  
    
In April 2002, the RO granted the veteran's claim for 
nonservice-connected pension, effective November 8, 2001.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  The 
effective date for pension claims received on or after 
October 1, 1984 is the date of receipt of the claim, unless, 
within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled.  
38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).

The evidence does not show that either a formal or an 
informal application to 
reopen the claim for nonservice-connected was filed at any 
time between the RO's January 1988 denial of the claim and 
prior to November 8, 2001.  See 38 C.F.R. §§ 3.155, 3.157 
(2004).  The Board does note that, in March 2003, the veteran 
submitted a VA Form 21-4138 with his notice of disagreement 
in which he stated that he was incapacitated in July 2000.  
This statement was dated November 8, 2001, though there is no 
indication that it was submitted any earlier than March 2003.  
There is, moreover, no evidence that the veteran was so 
incapacitated that he was unable to file a claim for pension 
for at least the first 30 days following the date on which he 
became totally disabled.  Thus, the earliest date for which 
entitlement to a nonservice-connected pension could be 
granted is the date of receipt of the veteran's claim, which 
is November 8, 2001.  The Board therefore concludes that the 
RO properly assigned an effective date commensurate with the 
date that it received the veteran's claim, and that the 
correct effective date for the veteran's nonservice-connected 
pension is November 8, 2001.  Accordingly, the claim must be 
denied.    



					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August 2004 letter to the 
veteran informed him that VA was working on his effective 
date claim regarding nonservice-connected pension and, 
further, informed him of additional evidence or information 
that VA needed from him.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The August 2004 letter informed the veteran that VA was 
responsible for getting VA examination reports and VA 
treatment reports and would make reasonable efforts to obtain 
any evidence he informed VA of, provided that he supplied any 
necessary release for such information/records and a valid 
current address.  The letter also stated that VA would 
provide a medical examination or obtain a medical opinion if 
such opinion or examination was necessary to make a decision 
on his claim.    

In addition, the December 2003 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the August 2004 VCAA notice letter 
that was provided to the appellant did not specifically 
contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  For instance, the 
December 2003 SOC included the language of 38 C.F.R. 
§ 3.159(b)(1).  Thus, the VCAA notice, combined with the 
December 2003 SOC, clearly complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran being provided a VCAA notice which 
covered the issue currently on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.  

The Board notes that a review of the record indicates that 
the veteran has been in receipt of benefits from the Social 
Security Administration.  Nonetheless, in the present case, 
the Board has determined that it is not necessary to obtain 
the appellant's records from SSA.  The duty to obtain records 
only applies to records that are "relevant" to the claim.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.")  
The appellant has never indicated that any records in the 
possession of SSA are relevant to the issue currently on 
appeal.  Accordingly, given the uncertainty of the relevance 
of any SSA records that might exist, the Board finds that the 
failure to obtain any such SSA records is not prejudicial to 
the appellant's claim.      
 
The outcome of this claim rests upon a matter of fact, 
specifically, the date of receipt of the veteran's claim.  
See 38 C.F.R. § 3.400.  It does not appear that there are any 
identified records which have not been obtained, and which 
are relevant to the outcome of this claim.  Thus, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An effective date prior to November 8, 2001 for nonservice-
connected pension is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


